Order of October 6, 2022 Withdrawn; Order filed October 27, 2022




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00639-CV
                                  ____________

                      DARRELL J. HARPER, Appellant

                                        V.

 HARRIS COUNTY TAX ASSESSOR-COLLECTOR AND ANN HARRIS
                      BENNETT, Appellee


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-13792

                                     ORDER

      Appellant filed an uncontested Statement of Inability to Afford Payment of
Court Costs in the trial court. Therefore, appellant is not required to pay costs in
this court. See Tex. R. App. P. 20.1. The order issued on October 6, 2022 requiring
the payment of costs is WITHDRAWN.

                                  PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.